Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 1 of 7            FILED
                                                               2021 Aug-16 PM 02:35
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 2 of 7
Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 3 of 7
Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 4 of 7
Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 5 of 7
Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 6 of 7
Case 2:21-cv-01110-JHE Document 1 Filed 08/16/21 Page 7 of 7
